DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 4, 2020. Claims 1 through 8 and 12-13 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on April 2, 2020 and December 15, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for the Provisional Application 62/593,405 dated December 12, 2017 and the PCT Application PCT/IB2018/059352 dated November 27, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 4-8, and 12-13 along with the corresponding dependent claims 2-3, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes the limitations the injection signals and the signal injections. Each limitation appears to refer back to injecting randomized controlled signals. However, it is unclear whether this is the case, because the verbiage is inconsistent. If the terms are intended to be separate limitations, corrected antecedent basis is required. If the terms are intended to be the same limitation, consistent verbiage is required. 
The term in claim their effects and expected utility of claim 1 is a relative term which renders the claim indefinite.  The term their effects and expected utility is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what effects are being measured, what the effects are related to, and what system or subsystem the expected utility relates to. 
Claim 1 recites the limitation the causal relationships in Ln. 8.  There is insufficient antecedent basis for this limitation in the claim.
The terms normal and optimal as relating to the limitations normal operational ranges and constraints and optimal signals of claim 1 are relative terms which render the claim indefinite.  The terms normal and optimal
Claim 4 recites the limitation wherein the parsing of sensor data in space and time is continuously adjusted to maximize variance across signal injections which appears to refer back to the limitation of claim 1, receiving data from a plurality of sensors and electronic control units associated with the vehicle in response to the signal injections and parsing those data into system responses associated with the injected signals. It appears that, in claim 1, parsing data relates to both the data collected from sensors and the data collected from electronic control units. However, claim 4 uses the same limitation to refer only to data collected from sensors. Therefore, one of claims 1 and 4 must be amended to remedy the issue. 
Claim 6 recites the limitation wherein the causal knowledge is accrued collaboratively and shared across vehicles. It is unclear how the knowledge is accrued collaboratively when claim 1 indicates a single vehicle collecting causal knowledge.
Claim 5 recites the limitation the lifetime in Ln. 2.  There is insufficient antecedent basis for this limitation in the claim.
The term collaboratively in claim 6 is a relative term which renders the claim indefinite.  The term collaboratively is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear whether the term collaboratively refers to multiple vehicles collecting the causal knowledge, if the term refers to a collaborative effort of the sub-systems, or if there is some other meaning. 
Claim 7 recites the limitations the causal learning and the causal effect
The term utility function in claim 8 is a relative term which renders the claim indefinite.  The term utility function is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear if the powertrain system, the vehicle, or something else has the utility function.
Claim 8 recites the limitation the utility function.  There is insufficient antecedent basis for this limitation in the claim.
The term classification in claim 13 is a relative term which renders the claim indefinite.  The term classification is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear if classification refers to classifying all of the sub systems, one of the sub systems, or all of the sub systems. Additionally, it is unclear what type of classification of a state is occurring. For example, it is unclear what the possible classifications of the state might be.
Claim 12 recites the limitations the classification, the state, and the powertrain sub systems.  There is insufficient antecedent basis for these limitations in the claim.
The term optimize in claim 13 is a relative term which renders the claim indefinite.  The term optimize
Claim 13 recites the limitations the inferred state and the powertrain sub systems.  There is insufficient antecedent basis for these limitations in the claim.

	
Allowable Subject Matter
Claims 1-8 and 12-13 are allowable over the prior art. However, claims 1-8 and 12-13 must overcome the current rejections, as described above, before issuance of a Notice of Allowability.

The following is a statement of reasons for the indication of allowable subject matter:  The claim limitations of claim 1, in combination, render claim 1, as well as its dependents, novel and non-obvious over the prior art. Specifically, the prior art of record neither discloses nor teaches a method of automatically generating and applying causal knowledge to the management of a powertrain system by way of injecting normal-range randomized controlled signals into powertrain control decisions and using the results to determine optimal signals for powertrain control decisions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pat. No. 6,351,675 which relates to implementing causal knowledge obtained via randomized signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES M MCPHERSON/Examiner, Art Unit 3663